SUMMERS, J.,
dissents from the granting of this hearing. See Herring v. Estelle, 491 F.2d 125 (5 Cir., 1974) and State v. Richey, 258 La. 1094, 249 So.2d 143 (1971). Errorless counsel is not sacramental in all cases. An infield identification shortly after commission of the crime is not error.
On considering the petition of relator in the aboved numbered and entitled cause:
Ordered that the Honorable Nestor Cur-rault, Jr., Judge of the Twenty-Fourth Judicial District Court, Parish of Jefferson, grant an evidentiary hearing on relator’s petition for a writ of habeas corpus filed in that Court and in this Court, and make a determination of the merits of his application after the hearing.